-DETAILED ACTION-
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated January 28, 2022 is acknowledged. 
Priority
This application is a 371 of PCT/US2019/032906 filed on 05/17/2019, which claims benefit of 62/842,318 filed on 05/02/2019, and claims benefit of 62/821,284 filed on 03/20/2019, and claims benefit of 62/821,268 filed on 03/20/2019, and claims benefit of 62/770,275 filed on 11/21/2018, and claims benefit of 62/739,449 filed on 10/01/2018, and claims benefit of 62/699,993 filed on 07/18/2018, and claims benefit of 62/672,755 05/17/2018.
Claim Status
Claims 1-22, 192, and 193 are pending and examined. Claims 23-191 were cancelled. Claims 192 and 193 were newly added. Claims 3-7, 11, 12, 15, 17, and 18 were amended. 
Withdrawn Claim Objections
Objections to claims 11, 12, 15, 17, and 18 are withdrawn because objections were obviated with claim amendments. 
Withdrawn Claim Rejections — 35 USC § 112

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art or record includes Gustavsson (US 2011/0295239 Al Published December 1, 2011 – of record in PTO-892 dated 12/22/2021) and Nielsen (WO 2004/075944 A2 Published September 10, 2004 - of record in PTO-892 dated 12/22/2021).
Gustavsson which teaches a catheter assembly comprising a catheter having a hydrophilic surface layer and a wetting fluid pouch comprising wetting fluid, among others (Abstract). The present claims are not obvious over the reference because the reference does not state whether or not the wetting fluid is foamed, and based on the prior art of record it would not have been obvious to make the wetting fluid foamed.
Nielsen teaches an assembly comprising a urinary catheter having a hydrophilic coating where one compartment of the assembly holds a dry catheter and another compartment holds an aqueous hydrogen peroxide solution. The solution further comprises a stabilizers, chelators, and osmolality increasing agents (Abstract). The present claims are not obvious over the reference because the reference does not state whether or not the solution is foamed, and based on the prior art of record it would not have been obvious to make the solution foamed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
s 1-22, 192, and 193 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617